—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for ordinary death benefits.
There is substantial evidence in the record to support respondent’s conclusion that petitioner failed to meet her burden of proving that petitioner’s decedent was on the payroll in the service upon which his membership in the State *715retirement system was based and paid within 12 months prior to his death. Respondent’s decision to deny petitioner’s application for ordinary death benefits must, therefore, be upheld.
Weiss, P. J., Mikoll, Yesawich Jr., Mahoney and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.